DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
1.	The drawings are objected to because of the following informalities:
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “48” has been used to designate both ribs of the base and ribs of the cover in Fig. 2.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 71.  
 The drawings are objected to under 37 CFR 1.84(h)(5) because Figure 5 show(s) modified forms of construction in the same view.  Each distinct embodiment shown in Fig. 5 should be labeled as a distinct figure.
The drawings are objected to under 37 CFR 1.84(h)(5) because Figure 7 show(s) modified forms of construction in the same view.  Each distinct embodiment shown in Fig. 7 should be labeled as a distinct figure.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):
The shield being monolithic with the vent plug body as set forth in claim 1.
The shield being welded to the vent plug body as set forth in claim 9.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  No new matter should be entered.

Specification
2.	The disclosure is objected to because of the following informality: Paragraph [0001] should be updated to include the number of the U.S. Patent granted from U.S. Patent Application No. 16/606,719.  
Appropriate correction is required.



Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


4.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 12, there is insufficient antecedent basis for “the at least one aperture of the base”.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claims 11-13, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Perry (US 5,752,746; previously cited).
	Perry discloses a vent plug 20 for a hub cap 10 comprising, a base 30; a vent plug body 46 (note 46 includes sidewall 48, endwall 50 and flange 52) coupled to and extending from the base (Fig. 2), the vent plug body having an outboard side (outboard side of 50) proximal the base and an inboard side (inboard side of 50) distal the base; a shield 70 comprising at least a radially extending disc 70 (Fig. 2; lines 63-65 of col. 3) internally coupled to the vent plug body at the inboard side which is distal the base (Fig. 2), a hollow cavity 54 defined by the base, the vent plug body, and the shield (Fig. 2); and a vent path configured to place a lubrication cavity 22 of a wheel end assembly in fluid communication with the cavity of the vent plug and an atmosphere, wherein the vent path is configured to allow gas to vent from the lubrication cavity to the cavity and through the base to atmosphere and configured to inhibit liquid leaking between the lubrication cavity and the cavity of the vent plug (lines 33-46 of col. 4; Fig. 2), comprising a valve 60 retained in the at least one aperture 38 of the base and configured such that the valve is in fluid communication with the cavity (Fig. 2; lines 46-62 of col. 3), wherein the valve is configured to open when the cavity exceeds a pressure threshold to place the cavity in gaseous fluid communication with the atmosphere (Fig. 2; lines 46-62 of col. 3 and 33-46 of col. 4), comprising a cover 40 outboard of and coupled to the base (Fig. 2), and where the cover and the base define a chamber 42 (Fig. 2).




Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

11.	Claims 1-3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Perry.
	Perry discloses a vent plug 20 for a hub cap 10 comprising, a cover 40; a base 30 coupled to the cover and defining an interface (Fig. 2; lines 29-35 of col. 3), the base being inboard of the cover (Fig. 2); a chamber 42 between and defined by the cover and the base (Fig. 2); an annular vent plug body 46 (note 46 includes sidewall 48, endwall 50 and flange 52) extending in an inboard direction from the base where the base and the annular vent plug body define a hollow cavity 54 (Fig. 2); a shield (comprised of 74, 76 and 78) coupled to the vent plug body and inboard of the base (Fig. 2), the shield at 74 generally traversing the hollow cavity defined by the annular vent plug body (Fig. 2), wherein a vent path configured to place a lubrication cavity 22 of a wheel end assembly in fluid communication with the hollow cavity that inhibits liquid leaking between the wheel end assembly and the hollow cavity of the vent plug (lines 33-46 of col. 4; Fig. 2), wherein the shield comprises a radially extending disc body 74, wherein the vent path comprises a bore (unlabeled bore in 74 shown in Fig. 2 that receives valve 60) located in the radially extending disc body (Fig. 2), and wherein the radially extending disc body comprises vent channels (lines 6-20 of col. 4).  
	Although Perry discloses its shield being coupled to the vent plug body as noted above, Perry fails to disclose the shield being monolithic with the vent plug body.
	Nonetheless, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have formed the shield of Perry to be monolithic with the vent plug body as a mere obvious engineering choice that would predictably facilitate assembly by reducing the number of parts during assembly (See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.")). 

12.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Perry in view of Gold et al. (US 5,785,390; previously cited; hereinafter “Gold).
	Perry fails to disclose the shield being welded to the vent plug body.
	Gold, however, teaches a vent plug that includes a shield (comprised of 54, 56 and 60) that is secured in place via welding (lines 55-60 of col. 5).
	From this teaching, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have welded the shield to the vent plug body to predictably ensure that the shield remains in a desired position with respect to the vent plug.

Double Patenting
13.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

14.	Claims 1-3 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 8 of U.S. Patent No. 11,021,009 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-3 and 10 of the instant application is generic to all that is recited in claims 1-3 and 8 of U.S. Patent No. 11,021,009 B2 with the exception of the shield being monolithic with the vent plug body.  Nonetheless, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified claims 1-3 and 8 of U.S. Patent No. 11,021,009 B2 by formed the shield to be monolithic with the vent plug body as a mere obvious engineering choice that would predictably facilitate assembly by reducing the number of parts during assembly.  (See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.")). 

Allowable Subject Matter
15.	Claims 16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIP T KOTTER whose telephone number is (571)272-7953. The examiner can normally be reached 9:30-6 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) J Morano can be reached on (571)272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kip T Kotter/Primary Examiner, Art Unit 3617